DETAILED ACTION
This action is in response to the application filed on June 07, 2021. Claims 1-20 are pending. Of such, claims 1-7 represent a method, claims 8-14 represent a system, and claims 15-20 represents a non-transitory computer readable medium directed to secure distributed key generation for multiparty homomorphic encryption.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In ¶ 16 of the specifications there is a misspelling in lines 1, 5, and 6 in regards to “re-linearlization” should be “re-linearization”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "associated with the party" in line 4.  There is insufficient antecedent basis for this limitation in the claim as it is unclear which party the association is referring to. Claims 8 and 15 in lines 4 and 15, respectively are rejected for the same reasons. Claims 2-7, 9-14, and 16-20 are rejected due to their dependency. 
Claim 1 recites the limitation “encrypting each of two ciphertexts” in line 7. There is insufficient antecedent basis for this limitation in the claim as it is unclear where the ciphertexts originated from. Claims 8 and 15, lines 8 and 10, respectively are rejected for the same reasons. Claims 2-7, 9-14, and 16-20 are rejected due to their dependency.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchet et al (NPL – Multiparty Homomorphic Encryption: From Theory to Practice) hereinafter referred to as Mouchet, in view of Chen et al, (NPL - Efficient Multi-Key Homomorphic Encryption with Packed Ciphertexts with Application to Oblivious Neural Network Inference), hereinafter referred to as Chen.
	Regarding Claim 1, Mouchet discloses:
A method for collaborative multiparty homomorphic encryption (In the abstract, Mouchet discloses “We propose and evaluate a secure-multiparty computation (MPC) solution, in the semi-honest model with dishonest majority, based on multiparty homomorphic encryption (MHE).”), comprising: receiving a linear common public key that is collaboratively generated by a plurality of parties each contributing a linear public key share associated with the party, which in combination with linear public key shares associated with each of the other parties, generates the linear common public key that is a sum of the linear public key shares associated with the respective plurality of parties (On page 3, Mouchet discloses “The secure-multiparty-computation problem consists in providing the receiver R with y = f(x1, x2, . . . , xN ), yet A must learn nothing more about {xi}Pi∈A than what can be deduced from the inputs {xi}Pi∈A and output y it controls (input-privacy).” and further discloses “Collective public-key generation: fi,πPubKeyGen (sk1,sk2, . . .,skN ) = E.PubKeyGen(S.Combine(sk1,sk2, . . .,skN ))”); encrypting each of two ciphertexts with the linear common public key (On page 4, Mouchet discloses “When considering multiparty homomorphic encryption, E (and, by extension, ES) is augmented with the Eval procedure that enables encrypted arithmetic on its ciphertexts. We denote E∗ this augmented scheme: E ∗ = (πSecKeyGen, πPubKeyGen, E.Enc, πDec, E.Eval).” see Protocol 1); re-encrypting the result ciphertext with a re-linearization key to swap encryption keys from the non-linear public key to a linear public key (On page 4, Mouchet discloses “As a public output might not be acceptable in all scenarios, we augment the distributed cryptosystem E∗ with a collective key switching protocol πColKeySwitch, which enables the parties to obliviously re-encrypt a ciphertext that originally decrypts under a shared secret key sk into a new ciphertext that decrypts under the receiver’s secret key sk0.”); and distributing the re-encrypted result ciphertext to the plurality of parties to each partially decrypt the re-encrypted result ciphertext by a linear secret key share associated with the party, which in combination with partial decryptions of the re-encrypted result ciphertext by each of the other parties, fully decrypts the result by a linear common secret key that is a sum of the secret key shares of the respective plurality of parties (On page 2, Mouchet discloses “Finally, the decryption requires the collaboration between the parties according to the secret-sharing scheme.” and on page 3, Mouchet further discloses “Collective decryption: fi,πDec (sk1,sk2, . . .,skN , ct) = E.Dec(S.Combine(sk1,sk2, . . .,skN ), ct)”, and on Page 12, Mouchet further discloses “They send their decryption shares to the cloud, that can then aggregate them to produce an output ciphertext encrypting xr under the receiver secret-key share”).
Mouchet does not explicitly teach the limitation of combining the two ciphertexts by non-linear computation. 
Chen discloses:
combining the two ciphertexts by a non-linear computation to generate a result ciphertext encrypted by a higher order non-linear public key (On page 398, Chen discloses “For input ciphertexts ct1 and ct2, we first compute their tensor product and return the extended ciphertext ct = ct1 ⊗ ct2 that satisfies ⟨ct,sk ⊗ sk⟩ = ⟨ct1,sk⟩ · ⟨ct2,sk⟩.”);
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of calculating the product of the ciphertexts as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
	Regarding Claim 2, the combination of Mouchet and Chen disclose:
The method of claim 1, wherein the re-linearization key is generated by: combining one or more of a plurality of partial encryption vectors b = ∑j bj, wherein each partial encryption vector bj is generated at a jth one of the plurality of N parties and represents a partial encryption of 2irsj under the party's linear public key share pkj associated with the party's linear secret key share sj (On page 13, Mouchet discloses “In The parties use the Share2Enc protocol to produce encryptions of a and b. The aggregation of the shares is done along the tree so that this phase ends with the root having access to cta = Enc(a) and ctb = Enc(b).”) generating a common encryption operator (a,b) that is based on the combined partial encryption vectors b and represents an encryption of 2ir ∑ sj under the linear common public key pk associated with the linear common secret key ∑ sj (On page 16, Mouchet discloses “Let ct = (c0, c1) be an encryption of m under the collective secret key s, and ct’ = (c’0, c’1) be the output of the PubColKeySwitch protocol on ct and target public key pk’ = (p’0, p’1), such that p’0 = −sp’1 + epk’ .”) and - 18 -Attorney Docket No. P-597005-US combining one or more of a plurality of partial re-linearization operators (cj,dj) to generate a re-linearization key (c,d), wherein each of the plurality of partial re- linearization operators (cj,dj) is generated by each j of the plurality of N parties applying the linear secret key share sj to the common encryption operator (a,b), wherein each of the plurality of partial re-linearization operators (cj,dj) represents an encryption of 2ir ∑ sj under the linear common public key pk associated with the linear common secret key ∑ sj;, wherein the re-linearization key (c,d) represents encryptions of 2ir (∑ sj )2 under the linear common public key pk associated with the linear common secret key ∑ sj (On page 17, Mouchet discloses “waits for h0,j , h1,j from all Pj , computes h0 = ∑ h0,j and h1 = ∑ h1,j” also see Protocol 7)
	Regarding Claim 3, the combination of Mouchet and Chen disclose:
The method of claim 1, wherein re-encrypting the result ciphertext comprises swapping encryption keys by composing the re-linearization key with the result ciphertext (On page 11, Mouchet discloses “Setup The parties use the EncKeyGen and RelinKeyGen protocols to produce the public encryption cpk and relinearization rlk keys for to their joint secret key sP .”)
	Regarding Claim 4, the combination of Mouchet and Chen disclose the limitations with respect to claim 1:
	However, Mouchet does not explicitly disclose the squaring of the public key. 
	Chen discloses:
swapping encryption keys from the non-linear public key associated a square of the common secret key (∑ sj )2 to the linear public key associated with the linear common secret key ∑ sj (On page 396, Chen discloses “Homomorphic multiplication of BFV or CKKS consists of two steps: tensor product and relinearization. The tensor product of two input ciphertexts satisfies ⟨ct1⊗ct2,sk⊗sk⟩ = ⟨ct1,sk⟩· ⟨ct2,sk⟩, so it is a valid encryption under the tensor squared secretsk⊗sk.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of squaring the public key as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
Regarding Claim 5, the combination of Mouchet and Chen disclose the limitations with respect to claim 1:
However, Mouchet does not explicitly disclose the non-linear computation. 
	Chen discloses:
	wherein the non-linear computation is based on a multiplication, automorphism or rotation operation (On page 402, Chen discloses “we first explain how to perform the rotation operation on multi-key ciphertexts based on the evaluation of Galois automorphisms”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of calculating the product of the ciphertexts as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
	Regarding Claim 6, the combination of Mouchet and Chen disclose:
The method of claim 1, wherein the encryption protocol is Threshold Fully Homomorphic Encryption (FHE) (On page 2, Mouchet discloses “This is the idea behind the joint line of work by Asharov et al. [19], [20] and López-Alt et al. [36], later generalized by Boneh et al. [21] by the idea of a universal thresholdizer. These contributions propose various multiparty schemes in which the ideal secret-key is additively shared among the parties, and they analyse the theoretical MPC solution these schemes enable.”).
	Regarding Claim 7, the combination of Mouchet and Chen disclose:
The method of claim 1, wherein the encryption scheme is selected from the group consisting of: Brakerski-Gentry-Vaikuntanathan (BGV), Brakerski/Fan-Vercauteren (BFV), and Cheong-Kim-Kim-Song (CKKS) (On page 5, Mouchet discloses “We introduce a novel multiparty version of the BrakerskiFan-Vercauteren (BFV) cryptosystem [17] that supports the MPC protocol of Section III-D. It is worth noting that, although formulated for the BFV scheme, the introduced protocols can be straightforwardly adapted to other RLWEbased cryptosystems, such as BGV [50] or the more recent CKKS [18] that enables homomorphic approximate arithmetic. In fact, we implemented both multiparty versions for the BFV and CKKS schemes in an open-source library [43].”).
	Regarding Claim 8, Mouchet discloses:
A system for collaborative multiparty homomorphic encryption, comprising: one or more processors configured to encryption (In the abstract, Mouchet discloses “We propose and evaluate a secure-multiparty computation (MPC) solution, in the semi-honest model with dishonest majority, based on multiparty homomorphic encryption (MHE).” And on page 11, Mouchet discloses “For the cloud-assisted setting, the client-side timings were measured on a MacBook Pro with a 3.1 GHz Intel i5 processor.”): comprising: receiving a linear common public key that is collaboratively generated by a plurality of parties each contributing a linear public key share associated with the party, which in combination with linear public key shares associated with each of the other parties, generates the linear common public key that is a sum of the linear public key shares associated with the respective plurality of parties (On page 3, Mouchet discloses “The secure-multiparty-computation problem consists in providing the receiver R with y = f(x1, x2, . . . , xN ), yet A must learn nothing more about {xi}Pi∈A than what can be deduced from the inputs {xi}Pi∈A and output y it controls (input-privacy).” and further discloses “Collective public-key generation: fi,πPubKeyGen (sk1,sk2, . . .,skN ) = E.PubKeyGen(S.Combine(sk1,sk2, . . .,skN ))”); encrypting each of two ciphertexts with the linear common public key (On page 4, Mouchet discloses “When considering multiparty homomorphic encryption, E (and, by extension, ES) is augmented with the Eval procedure that enables encrypted arithmetic on its ciphertexts. We denote E∗ this augmented scheme: E ∗ = (πSecKeyGen, πPubKeyGen, E.Enc, πDec, E.Eval).” see Protocol 1); re-encrypting the result ciphertext with a re-linearization key to swap encryption keys from the non-linear public key to a linear public key (On page 4, Mouchet discloses “As a public output might not be acceptable in all scenarios, we augment the distributed cryptosystem E∗ with a collective key switching protocol πColKeySwitch, which enables the parties to obliviously re-encrypt a ciphertext that originally decrypts under a shared secret key sk into a new ciphertext that decrypts under the receiver’s secret key sk0.”); and distributing the re-encrypted result ciphertext to the plurality of parties to each partially decrypt the re-encrypted result ciphertext by a linear secret key share associated with the party, which in combination with partial decryptions of the re-encrypted result ciphertext by each of the other parties, fully decrypts the result by a linear common secret key that is a sum of the secret key shares of the respective plurality of parties (On page 2, Mouchet discloses “Finally, the decryption requires the collaboration between the parties according to the secret-sharing scheme.” and on page 3, Mouchet further discloses “Collective decryption: fi,πDec (sk1,sk2, . . .,skN , ct) = E.Dec(S.Combine(sk1,sk2, . . .,skN ), ct)”, and on Page 12, Mouchet further discloses “They send their decryption shares to the cloud, that can then aggregate them to produce an output ciphertext encrypting xr under the receiver secret-key share”).
Mouchet does not explicitly teach the limitation of combining the two ciphertexts by non-linear computation. 
Chen discloses:
combining the two ciphertexts by a non-linear computation to generate a result ciphertext encrypted by a higher order non-linear public key (On page 398, Chen discloses “For input ciphertexts ct1 and ct2, we first compute their tensor product and return the extended ciphertext ct = ct1 ⊗ ct2 that satisfies ⟨ct,sk ⊗ sk⟩ = ⟨ct1,sk⟩ · ⟨ct2,sk⟩.”);
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of calculating the product of the ciphertexts as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
Regarding Claim 9, the combination of Mouchet and Chen disclose:
The system of claim 8, wherein the re-linearization key is generated by: combining one or more of a plurality of partial encryption vectors b = ∑j bj, wherein each partial encryption vector bj is generated at a jth one of the plurality of N parties and represents a partial encryption of 2irsj under the party's linear public key share pkj associated with the party's linear secret key share sj (On page 13, Mouchet discloses “In The parties use the Share2Enc protocol to produce encryptions of a and b. The aggregation of the shares is done along the tree so that this phase ends with the root having access to cta = Enc(a) and ctb = Enc(b).”) generating a common encryption operator (a,b) that is based on the combined partial encryption vectors b and represents an encryption of 2ir ∑ sj under the linear common public key pk associated with the linear common secret key ∑ sj (On page 16, Mouchet discloses “Let ct = (c0, c1) be an encryption of m under the collective secret key s, and ct’ = (c’0, c’1) be the output of the PubColKeySwitch protocol on ct and target public key pk’ = (p’0, p’1), such that p’0 = −sp’1 + epk’ .”) and - 18 -Attorney Docket No. P-597005-US combining one or more of a plurality of partial re-linearization operators (cj,dj) to generate a re-linearization key (c,d), wherein each of the plurality of partial re- linearization operators (cj,dj) is generated by each j of the plurality of N parties applying the linear secret key share sj to the common encryption operator (a,b), wherein each of the plurality of partial re-linearization operators (cj,dj) represents an encryption of 2ir ∑ sj under the linear common public key pk associated with the linear common secret key ∑ sj;, wherein the re-linearization key (c,d) represents encryptions of 2ir (∑ sj )2 under the linear common public key pk associated with the linear common secret key ∑ sj (On page 17, Mouchet discloses “waits for h0,j , h1,j from all Pj , computes h0 = ∑ h0,j and h1 = ∑ h1,j” also see Protocol 7)
	Regarding Claim 10, the combination of Mouchet and Chen disclose:
The system of claim 8, wherein re-encrypting the result ciphertext comprises swapping encryption keys by composing the re-linearization key with the result ciphertext (On page 11, Mouchet discloses “Setup The parties use the EncKeyGen and RelinKeyGen protocols to produce the public encryption cpk and relinearization rlk keys for to their joint secret key sP .”)
	Regarding Claim 11, the combination of Mouchet and Chen disclose the limitations with respect to claim 8:
	However, Mouchet does not explicitly disclose the squaring of the public key. 
	Chen discloses:
swapping encryption keys from the non-linear public key associated a square of the common secret key (∑ sj )2 to the linear public key associated with the linear common secret key ∑ sj (On page 396, Chen discloses “Homomorphic multiplication of BFV or CKKS consists of two steps: tensor product and relinearization. The tensor product of two input ciphertexts satisfies ⟨ct1⊗ct2,sk⊗sk⟩ = ⟨ct1,sk⟩· ⟨ct2,sk⟩, so it is a valid encryption under the tensor squared secretsk⊗sk.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of squaring the public key as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
Regarding Claim 12, the combination of Mouchet and Chen disclose the limitations with respect to claim 8:
However, Mouchet does not explicitly disclose the non-linear computation. 
	Chen discloses:
	wherein the non-linear computation is based on a multiplication, automorphism or rotation operation (On page 402, Chen discloses “we first explain how to perform the rotation operation on multi-key ciphertexts based on the evaluation of Galois automorphisms”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of calculating the product of the ciphertexts as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
	Regarding Claim 13, the combination of Mouchet and Chen disclose:
The system of claim 8, wherein the encryption protocol is Threshold Fully Homomorphic Encryption (FHE) (On page 2, Mouchet discloses “This is the idea behind the joint line of work by Asharov et al. [19], [20] and López-Alt et al. [36], later generalized by Boneh et al. [21] by the idea of a universal thresholdizer. These contributions propose various multiparty schemes in which the ideal secret-key is additively shared among the parties, and they analyse the theoretical MPC solution these schemes enable.”).
	Regarding Claim 14, the combination of Mouchet and Chen disclose:
The system of claim 8, wherein the encryption scheme is selected from the group consisting of: Brakerski-Gentry-Vaikuntanathan (BGV), Brakerski/Fan-Vercauteren (BFV), and Cheong-Kim-Kim-Song (CKKS) (On page 5, Mouchet discloses “We introduce a novel multiparty version of the BrakerskiFan-Vercauteren (BFV) cryptosystem [17] that supports the MPC protocol of Section III-D. It is worth noting that, although formulated for the BFV scheme, the introduced protocols can be straightforwardly adapted to other RLWEbased cryptosystems, such as BGV [50] or the more recent CKKS [18] that enables homomorphic approximate arithmetic. In fact, we implemented both multiparty versions for the BFV and CKKS schemes in an open-source library [43].”).
Regarding Claim 15, Mouchet discloses:
A non-transitory computer readable storage medium for collaborative homomorphic encryption by a plurality of parties, the computer readable storage medium having instructions stored thereon, which when executed by one or more processors, cause the processors  (In the abstract, Mouchet discloses “We propose and evaluate a secure-multiparty computation (MPC) solution, in the semi-honest model with dishonest majority, based on multiparty homomorphic encryption (MHE).” Although Mouchet does not specifically state a computer readable storage medium the limitation can be rejected by similar rationale, mutatis mutandis) to: - 21 -Attorney Docket No. P-597005-US receive a linear common public key that is collaboratively generated by the plurality of parties each contributing a linear public key share associated with the party, which in combination with linear public key shares associated with each of the other parties, generates the linear common public key that is a sum of the linear public key shares associated with the respective plurality of parties (On page 3, Mouchet discloses “The secure-multiparty-computation problem consists in providing the receiver R with y = f(x1, x2, . . . , xN ), yet A must learn nothing more about {xi}Pi∈A than what can be deduced from the inputs {xi}Pi∈A and output y it controls (input-privacy).” and further discloses “Collective public-key generation: fi,πPubKeyGen (sk1,sk2, . . .,skN ) = E.PubKeyGen(S.Combine(sk1,sk2, . . .,skN ))”);  encrypt each of two ciphertexts with the linear common public key (On page 4, Mouchet discloses “When considering multiparty homomorphic encryption, E (and, by extension, ES) is augmented with the Eval procedure that enables encrypted arithmetic on its ciphertexts. We denote E∗ this augmented scheme: E ∗ = (πSecKeyGen, πPubKeyGen, E.Enc, πDec, E.Eval).” see Protocol 1);  re-encrypt the result ciphertext with a re-linearization key to swap encryption keys from the non-linear public key to a linear public key (On page 4, Mouchet discloses “As a public output might not be acceptable in all scenarios, we augment the distributed cryptosystem E∗ with a collective key switching protocol πColKeySwitch, which enables the parties to obliviously re-encrypt a ciphertext that originally decrypts under a shared secret key sk into a new ciphertext that decrypts under the receiver’s secret key sk0.”); and distribute the re-encrypted result ciphertext to the plurality of parties to each partially decrypt the re-encrypted result ciphertext by the linear secret key share associated with the party, which in combination with partial decryptions of the re-encrypted result ciphertext by each of the other parties, fully decrypts the result by a linear common secret key that is a sum of the secret key shares of the respective plurality of parties (On page 2, Mouchet discloses “Finally, the decryption requires the collaboration between the parties according to the secret-sharing scheme.” and on page 3, Mouchet further discloses “Collective decryption: fi,πDec (sk1,sk2, . . .,skN , ct) = E.Dec(S.Combine(sk1,sk2, . . .,skN ), ct)”, and on Page 12, Mouchet further discloses “They send their decryption shares to the cloud, that can then aggregate them to produce an output ciphertext encrypting xr under the receiver secret-key share”).
Mouchet does not explicitly teach the limitation of combining the two ciphertexts by non-linear computation. 
Chen discloses:
combine the two ciphertexts by a non-linear computation to generate a result ciphertext encrypted by a higher order non-linear public key (On page 398, Chen discloses “For input ciphertexts ct1 and ct2, we first compute their tensor product and return the extended ciphertext ct = ct1 ⊗ ct2 that satisfies ⟨ct,sk ⊗ sk⟩ = ⟨ct1,sk⟩ · ⟨ct2,sk⟩.”);
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of calculating the product of the ciphertexts as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
Regarding Claim 16, the combination of Mouchet and Chen disclose:
The non-transitory computer readable storage medium of claim 15 having further instructions thereon, which when executed by one or more processors, cause the processors to generate the re-linearization key by: combining one or more of a plurality of partial encryption vectors b = ∑j bj, wherein each partial encryption vector bj is generated at a jth one of the plurality of N parties and represents a partial encryption of 2irsj under the party's linear public key share pkj associated with the party's linear secret key share sj (On page 13, Mouchet discloses “In The parties use the Share2Enc protocol to produce encryptions of a and b. The aggregation of the shares is done along the tree so that this phase ends with the root having access to cta = Enc(a) and ctb = Enc(b).”) generating a common encryption operator (a,b) that is based on the combined partial encryption vectors b and represents an encryption of 2ir ∑ sj under the linear common public key pk associated with the linear common secret key ∑ sj (On page 16, Mouchet discloses “Let ct = (c0, c1) be an encryption of m under the collective secret key s, and ct’ = (c’0, c’1) be the output of the PubColKeySwitch protocol on ct and target public key pk’ = (p’0, p’1), such that p’0 = −sp’1 + epk’ .”) and - 18 -Attorney Docket No. P-597005-US combining one or more of a plurality of partial re-linearization operators (cj,dj) to generate a re-linearization key (c,d), wherein each of the plurality of partial re- linearization operators (cj,dj) is generated by each j of the plurality of N parties applying the linear secret key share sj to the common encryption operator (a,b), wherein each of the plurality of partial re-linearization operators (cj,dj) represents an encryption of 2ir ∑ sj under the linear common public key pk associated with the linear common secret key ∑ sj;, wherein the re-linearization key (c,d) represents encryptions of 2ir (∑ sj )2 under the linear common public key pk associated with the linear common secret key ∑ sj (On page 17, Mouchet discloses “waits for h0,j , h1,j from all Pj , computes h0 = ∑ h0,j and h1 = ∑ h1,j” also see Protocol 7)
	Regarding Claim 17, the combination of Mouchet and Chen disclose:
The non-transitory computer readable storage medium of claim 15 having further instructions stored thereon, which when executed by one or more processors, cause the processors to re-encrypt the result ciphertext comprises swapping encryption keys by composing the re-linearization key with the result ciphertext (On page 11, Mouchet discloses “Setup The parties use the EncKeyGen and RelinKeyGen protocols to produce the public encryption cpk and relinearization rlk keys for to their joint secret key sP .”)
	Regarding Claim 18, the combination of Mouchet and Chen disclose the limitations with respect to claim 15:
	However, Mouchet does not explicitly disclose the squaring of the public key. 
	Chen discloses:
swapping encryption keys from the non-linear public key associated a square of the common secret key (∑ sj )2 to the linear public key associated with the linear common secret key ∑ sj (On page 396, Chen discloses “Homomorphic multiplication of BFV or CKKS consists of two steps: tensor product and relinearization. The tensor product of two input ciphertexts satisfies ⟨ct1⊗ct2,sk⊗sk⟩ = ⟨ct1,sk⟩· ⟨ct2,sk⟩, so it is a valid encryption under the tensor squared secretsk⊗sk.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of squaring the public key as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
Regarding Claim 19, the combination of Mouchet and Chen disclose the limitations with respect to claim 15:
However, Mouchet does not explicitly disclose the non-linear computation. 
	Chen discloses:
	wherein the non-linear computation is based on a multiplication, automorphism or rotation operation (On page 402, Chen discloses “we first explain how to perform the rotation operation on multi-key ciphertexts based on the evaluation of Galois automorphisms”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Mouchet’s approach by utilizing Chen’s approach of calculating the product of the ciphertexts as the motivation would be to enhance the secure computation and increase efficiency with respect to the multiparty homomorphic encryption (see Chen page 1).
	Regarding Claim 20, the combination of Mouchet and Chen disclose:
The non-transitory computer readable storage medium of claim 15, wherein the encryption protocol is Threshold Fully Homomorphic Encryption (FHE) (On page 2, Mouchet discloses “This is the idea behind the joint line of work by Asharov et al. [19], [20] and López-Alt et al. [36], later generalized by Boneh et al. [21] by the idea of a universal thresholdizer. These contributions propose various multiparty schemes in which the ideal secret-key is additively shared among the parties, and they analyse the theoretical MPC solution these schemes enable.”).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim Laine (NPL - Simple Encrypted Arithmetic Library) discloses a method for homophobic encryption using multikey structure.
Lopez-Alt et al. (NPL - On-the-Fly Multiparty Computation on the Cloud via Multikey Fully Homomorphic Encryption) discloses a method of multikey fully homomorphic encryption. 
Rohloff et al (US 10581812 B2) discloses a method for re-encryption utilizing key-switching.
Bacon et al (US 20170147835) discloses a method of two party key switching and fully homomorphic encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                         

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492